 86DECISIONS OF NATIONAL LABOR RELATIONS BOARDBaker Places,Inc. and Local 250, Hospital and Insti-tutionalWorkers'Union,AFL-CIO,Petitioner.Case 20-RC-12145July 11, 1975DECISION AND ORDERUpon a petition duly filed under Section 9(c) oftheNational Labor Relations Act, as amended, ahearing was held before Hearing Officer Alan Fener.After the hearing and pursuant to National LaborRelations Board Rules and Regulations,Series 8, asamended, the Regional Director for Region 20 issueda Decision and Order dismissing the petition. Peti-tioner filed a request for review, which was grantedby the Board, and a further hearing was held for thelimited purpose of taking testimony regarding theimpact on commerce of the Employer's business.Thereafter, the Employer and the Petitioner filedbriefs.The Board has reviewed the Hearing Officer's rul-ings made at the hearing and finds that no prejudi-cial error was committed. They are hereby affirmed.Upon the entire record in the case, the Boardfinds:1.The Employer is a nonprofit California corpo-ration engaged in the operation of three halfwayhouses I in the city and county of San Francisco es-tablished to provide residential and rehabilitativeservices to prepare mentally disturbed patients forthe transition from living in a mental institution toindependent living. The residents of the houses dothe cooking, cleaning, and chores around the housesunder the supervision of employees of the Employer.The stay of a patient at any of the houses is limited;at one of the houses the maximum stay is 30 days, atthe two others it is 9 months.The primary service of the houses is residential.They offer a temporary home to people. They do notrender psychotherapy services to clients and do nothave any professionals on the staff offering suchservices. They do offer counseling in a more informalsense, that is, helping the clients organize their dailyactivities, helping them find a more permanent placeto live, and helping them in referrals for therapy, vo-cational guidance, legal aid, etc.The Employer's referral process requires that to beaccepted a patient must have his application filledout by a therapist who has an office or operates inSan Francisco; generally patients are referred by alocal mental hospital. At Mandala House, one of thethree operated by the Employer, no patient is accept-ed who lives outside the local mental health district.At the other two houses, 90 percent or more of thepatients also reside in the mental health districtswhere the houses are located; however, there is a"loophole"which permits acceptance of a smallnumber of patients who may not have a local ad-dress, but who have gone through the local mentalhealth system and have been referred by a local hos-pital.During the fiscal year ending June 30, 1974, theEmployer had gross receipts of about $225,000.About 50 percent of this sum was received from theCommunity Mental Health Districts of San Francis-co which in turn received such money from the Stateof California. Approximately 25 to 30 percent alsowas received through the Community Health Dis-tricts,but this is MIH staffing grant money thatcame from the Federal Government to the State tothe county, to the city, to the district, and then to theEmployer. The remainder of the income was receivedfrom patient contributions and private foundations.During the 1974 fiscal year, the Employer made noout-of-state purchases; it does not have any sales.The Employer asserts that it is a charitable, non-commercial enterprise whose activities are local innature and have little impact on interstate commerce.Accordingly, it argues that the Board should refuseto assert its jurisdiction in this case on the authorityofMing Quong Children's Center,219 NLRB 899(1974) (Member Kennedy concurring in the result;Member Fanning dissenting), where the Board de-clined to assert jurisdiction over a nonprofit, charita-ble corporation which operated a home for disturbedchildren. Petitioner, on the other hand, contends thattheMing Quongdecision is no longer applicable inview of the recent health care amendments to theAct. It also urges that, in deciding upon a gross reve-nue standard for asserting jurisdiction of health carefacilities like those of the Employer, the Boardshould utilize the $100,000 gross annual revenuestandard previously established for nursing homes?On July 26, 1974, the National Labor RelationsAct was amended so as to extend its coverage tohealth care institutions which are defined as follows:'(14) The term "health care institution" shallincludeany hospital, convalescent hospital,healthmaintenance organization, health clinic,nursing home, extended care facility, orother in-stitution devoted to the care of sick, infirm, or agedperson.[Emphasis supplied.]Member Jenkins and Penello find that halfwayiThe term halfway house is used to describe an institution which services2University Nursing Home, Inc,168 NLRB 263 (1967).individuals who are halfway along the path from mental hospital living'PublicLaw 93-360, 93d Cong S3203, 88 Stat. 395219 NLRB No. 16 BAKER PLACES, INC.87houses such as those operated by the Employer areencompassed within the above definition of "healthcare institution." Halfway houses are intended to bepart of the treatment pattern for mentally ill persons.They are designed to facilitate the transition of men-tally ill persons from state mental institutions to ordi-nary living. In fact, their purpose is to substitute forand make unnecessary prolonged confinement inmental hospitals. To the extent that they are success-ful in their endeavors, state mental hospitals may becurtailed or closed entirely. In a real sense, althoughit is not a hospital, the halfway house is a treatmentfacility for the mentally sick. The statutory definitionof "health care institution" is very broad. It con-cludes not only specific types of health care facilities,but every "other institution devoted to the care ofsick, infirm, or aged persons.4 A halfway house isdevoted to the care of the mentally ill. The fact thatits purpose is rehabilitative does not make it any lessa "health care institution." Member Jenkins and Pe-nello, however, would not assert jurisdiction over thisEmployer because its total gross annual income isless than $250,000. InEastOakland CommunityHealth Alliance, Inc.,218 NLRB No. 193 (1975), theBoard has decided that in the health care field, ex-cept for nursing homes, visiting nurses associations,and related facilities, it would not, in the exercise ofits discretion, assert jurisdiction of a health care insti-tution as defined in Section 2(14) of the Act, unlessthe employer's gross annual revenue amounted to atleast $250,000. Inasmuch as the Employer's annualrevenue for the 1974 fiscal year was less than thatsum,Members Jenkins and Penello would dismissthe petition.Chairman Murphy and Member Kennedy joinMembers Jenkins and Penello in dismissing the peti-tion.However, they have an additional reason for4 SeeBeverly Farm Foundation, Incorporated,218 NLRB No. 194 (1975)(Chairman Murphy and Member Kennedy dissenting).dismissing.The Chairman and Member Kennedywould find that halfway houses are-not "health careinstitutions" within the meaning of Section 2(14) oftheAct,' as they do not render psychotherapy orother special health care services but essentially serveas temporary, supportive residences. They wouldthereforeapply the doctrine ofMingQuongChildren's Center,210 NLRB 899 (1974), and in theexercise of the Board's discretion decline to assertjurisdiction over "this type of nonprofit institutionwhose activities are noncommercial in nature and areintimately connected with the charitable purposes ofthe institution."Inasmuch as we would not assert jurisdiction overthis Employer, we shall dismiss the petition.ORDERIt ishereby ordered that the petition filed hereinbe, and it hereby is, dismissed.MEMBER FANNING, concurring in part anddissentingin part:Although I agree with Members Jenkins and Pe-nello that the "half-way houses" involved herein con-stitute a health care facility, I do not share their viewthat jurisdiction should not be asserted because theEmployer does not meet the Board's $250,000 stan-dard 6The record discloses that the gross annual volumeof the Employer is between $200,000 and $250,000,and that 50 percent and approximately 30 percent ofthe Employer's funds were derived from the State ofCalifornia and Federal agencies, respectively. Inview of the source of most of the Employer's fundsand for the reasons stated in my separate opinion inEast Oakland,Iwould apply the $100,000 standardused for nursing homes and related facilities and as-sert jurisdiction herein.SCompare their dissenting opinion inLutheran Associationfor RetardedChildren,et al,218 NLRBNo. 195 (1975)6See my dissent inEast Oakland Community Health Alliance, supra.